Citation Nr: 0415384	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM) 
as a result of exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1967 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  


REMAND

The available service records reflect that the veteran was 
stationed in Thailand in 1970.  The veteran does not allege 
that he spent time in the Republic of Vietnam.  

At a personal hearing in December 2003, the veteran reported 
that he spent approximately one year in Southeast Asia in 
Udon, Thailand, which was within 14-15 miles of the northern 
border of Vietnam.  He recalled that he often saw smoke and 
mist coming from the combat zone which he thought to be Agent 
Orange.  He stated that his DM, which as diagnosed 
approximately 4 years earlier, resulted from his inservice 
exposure to Agent Orange.  

The Board notes that the Veterans Benefits Administration 
provided briefing materials to Veterans Service Center 
Managers in March 2003, of which there is a Summary, as to 
information provided to VA by the Department of Defense 
regarding the use of Agent Orange outside of Vietnam.  The 
listings involved were primarily from the Army, but 
apparently Air Force records do exist.  The RO should address 
that possibility in this case and the Board recommends that 
the contacts exhibited therein should be contacted for a full 
determination.

The Board has no viable opinion but to remand the case for 
the following actions:

1.  The Veterans Benefits Administration 
Appeals Management Center (VBA AMC) 
should request for a search for the 
presence of the veteran's unit in 
Thailand in association with the evidence 
available as to exposure to Agent Orange 
Outside Of Vietnam [See Summary, Veterans 
Service Center Manager Call, March 2003, 
Policy Staff Items, cited above.]  VBA 
AMC should state whether there are 
findings to support Agent Orange use in 
or near this area.  If no evidence is 
found, the record should reflect such. 

2.  The VBA AMC must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.

3.  The VBA AMC should readjudicate the 
veteran's claim to include all pertinent 
considerations.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




